Name: Commission Regulation (EEC) No 796/81 of 27 March 1981 adopting protective measures applicable to imports of preserved mushrooms
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 82/ 8 Official Journal of the European Communities 28 . 3 . 81 COMMISSION REGULATION (EEC) No 796/81 of 27 March 1981 adopting protective measures applicable to imports of preserved mushrooms Article 2 1 . Subject to paragraph 3 , applications for import licences for preserved mushrooms shall be accepted for up to the following quantities of preserved mush ­ rooms from each supplier country, in the Member State in which the import licence is applied for :  24 % of the quantities for which import licences were issued during 1980 , for Member States other than Greece ,  40 % of the quantities imported during the first eight months of 1980 , in the case of Greece. Proof concerning the licences obtained by each importer during the period referred to above must be submitted to the competent authority of the Member State in which the application is lodged . 2 . The total quantities resulting from application of paragraph 1 shall be broken down as follows :  People's Republic of China : 5 702 tonnes, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege tables ('), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 14 (2) thereof, Whereas the Commission has been obliged, on several occasions , to take protective measures, most recently by Regulation (EEC) No 3429/80 , which is valid only until 31 March 1981 ; Whereas the Commission has placed a proposal for a Regulation before the Council providing for measures relating to imports of preserved mushrooms in order to deal with the difficulties on the market in the said product ; Whereas , pending the adoption of that Regulation by the Council and bearing in mind that the circum ­ stances which gave rise to the introduction of protec ­ tive measures in the sector have not changed, the said measures should be maintained for a further period of three months ,  Korea : 1 207 tonnes,  Taiwan : 284 tonnes,  Hong Kong : 50 tonnes,  Spain : 356 tonnes,  Others (with the exception of those countries referred to in Article 3): 19 tonnes. HAS ADOPTED THIS REGULATION : Article 1 3 . Where licence applications are made by persons :  in Member States other than Greece, who have not obtained licences for the product in question during 1980 or,  in Greece, who have not imported the product during the first eight months of 1980, these applications shall , as a whole , be met in each Member State up to 5 % of the total quantity for which import licences may be issued in that Member State, pursuant to paragraph 1 . The applications referred to in this paragraph must be lodged not later than 15 April 1981 . Member States shall , on 22 April 1981 , issue import licences corresponding to the said applications by distributing the quantity referred to in the first subparagraph equitably amongst all applicants . Release into free circulation in the Community of preserved mushrooms falling within subheading 20.02 A of the Common Customs Tariff, other than those referred to in Article 3 , in excess of the quantities set out in Article 2 ( 1 ) and (3), shall , during the period 1 April to 30 June 1981 , be subject to the levying of an additional amount of 175 ECU per 100 kilograms net . (') OJ No L 73, 21 . 3 . 1977, p . 1 . ( 2) OJ No L 360 , 31 . 12 . 1980 , p . 16 . 28 . 3 . 81 Official Journal of the European Communities No L 82/9  TillÃ ¦gsbelÃ ¸b opkrÃ ¦ves ikke, hvis betingelserne i artikel 3 i forordning (EÃF) nr. 796/81 er opfyldt', 4 . Notwithstanding Article 4 of Commission Regu ­ lation (EEC) No 2104/75 ('), as last amended by Regu ­ lation (EEC) No 3202/80 (2), licences issued pursuant to this Article shall be valid until 30 June 1981 .  'Bei Anwendung von Artikel 3 der Verordnung (EWG) Nr. 796/81 ist der Zusatzbetrag nicht zu erheben', Article 3  'Ã ¤Ã ¿ Ã Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã  Ã ´Ã µÃ ½ Ã µÃÃ ¹Ã ²Ã ¬Ã »Ã »Ã µÃ Ã ±Ã ¹ Ã ­Ã ¬Ã ½ Ã Ã ·Ã Ã ¿Ã Ã ½Ã Ã ±Ã ¹ Ã ¿Ã ¹ Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã  Ã ¬Ã Ã ¸Ã Ã ¿Ã 3 Ã Ã ¿Ã  Ã ºÃ ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã . 796/8 Ã  ,  'Le montant supplÃ ©mentaire n est pas applicable si les dispositions de l'article 3 de rÃ ¨glement (CEE) n0 796/81 sont respectÃ ©es', Imports from the Maghreb and ACP countries shall be exempt from the application of this Regulation on condition that the product originates from a country in question and is accompanied by a goods movement certificate issued in accordance with the provisions with the Protocol defining the concept of originating products and on methods of administrative coopera ­ tion annexed to the preferential agreements concluded with the said countries .  'L importo supplementare non Ã ¨ applicabile se sono osservate le disposizioni dell'articolo 3 del regolamento (CEE) n ° 796/81 ',  Het extra bedrag is met van toepassing wanneer de bepalingen van artikel 3 van Verordening (EEG) nr. 796/81 worden nageleefd'.Article 4 Article 51 . Import licences issued for quantities in excess of those given in Article 2 shall bear one of the following expressions in space 20 :  'Additional amount to be levied  Regulation (EEC) No 796/81 ',  OpkrÃ ¦vning af tillÃ ¦gsbelÃ ¸b  Forordning (EÃF) nr. 796/81 ',  'Zu erhebender Zusatzbetrag  Verordnung (EWG) Nr. 796/81 ', The Member States shall communicate to the Commission each week the quantities in respect of which import licences have been applied for :  stating the origin of the products covered by the applications,  showing separately quantities for which licences are to be issued with or without the expression provided for in Article 4. This information shall be sent to the Commission :  on Wednesday, for details of applications lodged on Monday and Tuesday,  on Friday, for details of applications lodged on Wednesday and Thursday,  on Monday, for details of applications lodged on Friday in the previous week.  'Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã  ÃÃ Ã Ã  Ã µÃ ¯Ã ÃÃ Ã ±Ã ¾Ã ·  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã ¸. 796/8 1 ',  'Montant supplÃ ©mentaire Ã percevoir  RÃ ¨glement (CEE) n ° 796/81 ',  Importo supplementare da riscuotere  Regola ­ mento (CEE) n . 796/81 ',  Te heffen extra bedrag  Verordening (EEG) nr. 796/81 '. Article 6 Article 3a (2) of Regulation (EEC) No 2104/75 shall 2. Import licences issued for quantities from Maghreb and ACP countries shall bear one of the following expressions in space 20 :  'Additional amount not applicable if the provisions of Article 3 of Regulation (EEC) No 796/81 are complied with ', not apply. Article 7 This Regulation shall enter into force on 1 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 March 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 214, 12. 8 . 1975, p . 20 . (2) OJ No L 333 , 11 . 12 . 1980, p . 17 .